Crockett, J., delivered the opinion of the Court:
This is an action to recover the possession of real estate. The cause was tried by the Court, without a jury, and, after hearing the testimony, the Court entered' a judgment for the defendants. The plaintiff moved for a new trial, which was denied, and the appeal is from the judgment as well as from the order denying the motion for new trial. The notice of the motion for new trial failed to specify the grounds on which it would be made, and only informed the defendants that it was the intention of the plaintiff to move for a new trial. The statement in support of the motion, after setting out the evidence, concludes as follows: “Plaintiff now moves to set aside said judgment, and for a new trial as against defendants, Peter E. Bowman, C. H. Killey, C. H. Lapham and Wm. Rollins, upon the grounds, First—That such decision and judgment are contrary to the evidence; Second—That such decision and judgment are contrary to and against law.” There is, in the whole record, no specification of the particulars in which the decision or judgment is contrary to, or unsupported by, the evidence, nor in which it is contrary to or against law.
If it be conceded that the notice of motion for new trial, which contained no specification whatever of the grounds of the motion, was sufficient, it is too evident, to warrant discussion, that we cannot review the action of the Court in denying the motion on such a statement as this record contains. Under Section 195 of the Practice Act, we must disregard the statement, on the ground that it fails to specify wherein the evidence was insufficient to justify the decision, so far as that was a ground of the motion; and the plaintiff’s *203counsel has failed to point out in what respect it was contrary to law, except on the assumption that it was contrary to. the evidence; and on this point we cannot review the action of the Court for the reasons stated above.
We perceive no error in the record, and the judgment is affirmed.
Sanderson, J., expressed no opinion.